DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The prior art in earlier application 10/537,254 has been reviewed and considered by the Examiner as required of M.P.E.P. 2001.06 (b) and M.P.E.P. 609.02 (A)(2.).  It is noted that a listing of the information need not be resubmitted in the instant application unless Applicant(s) desires the information to be printed on the patent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the apparatus encompassed by claims 1-7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that instant Fig. 1 at best shows an apparatus that includes a chamber, a pair of electrodes and a voltage generator.  The drawings are devoid of any vent structure of claims 1-3; inlet and outlet structure of claims 1, 5 and 6; the seal of claim 4; and reservoirs of claims 5 and 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al.(US 4,800,163).
With respect to claim 1, the reference of Hibi et al. discloses an apparatus for electroporation including: a sterile electroporation chamber (20) with a geometric factor less than or equal to 0.1/cm.  Note, column 5, lines 25-30, depicts an embodiment wherein the electrode gap is 2 mm and the chamber volume is 5 ml which provide a geometric factor of .008/cm.  The chamber (20) is configured for sequential electroporation and the chamber has an inlet (30) and an outlet (32) configured for sequential passage of suspensions of fluids during electroporation.  The chamber (20) includes parallel pate electrodes (26 and 28) and a source of pulsed voltages (42) electrically connected to the electrodes and configured to provide pulse waveforms and an uniform electric field between the electrodes, wherein the electric field is greater than 100 volts/cm and less than 5,000 volts/cm and substantially uniform throughout the chamber (col. 6, lines 1-14).
While the embodiment shown in Figure 1 of Hibi et al. does not disclose that the chamber (20) includes a vent, the reference discloses that the chamber can include a vent (58A)(Figs. 6 and 7).
In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the chamber of the embodiment of Fig. 1 with a vent for the known and expected result of allowing air to be removed from the chamber while filled with treatment solution.
With respect to claim 3, in the absence of further positively recited structure, the pump (50A) and related tubing is considered to meet the language “a vent-cell in fluid communication with the chamber”.
With respect to claim 7, the reference of Hibi et al. discloses that the chamber has a volume of 5 ml (col. 5, lines 25-30).

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al.(US 4,800,163) in view of Gamelin et al. (US 2006/0115888) and Hsu (US 6358731).
The reference of Hibi et al. has been discussed above with respect to claim 1.
Claim 2 differs by reciting that the vent is a filter membrane in the wall of the chamber.
The reference of Gamelin et al. discloses that it is known in the art to provide an electroporation chamber with a vent opening (36).
The reference of Hsu discloses that it is known in the art to cover a vent opening (15) with a vent hole filter (21).
In view of these teachings, it would have been obvious to one of ordinary skill in the art to provide the device of the primary reference with a vent and vent filter as suggested by the references of Gamelin et al. and Hsu for the known and expected result of providing the electroporation chamber with a vent opening while preventing liquid from exiting the opening.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al.(US 4,800,163) in view of Jaroszecki et al.(US 6,355,485).
The reference of Hibi et al. has been discussed above with respect to claim 1.
Claim 4 differs by reciting that the device includes an elastomeric seal.
The reference of Jaroszecki et al. discloses that it is known in the art to seal a cell treatment chamber (Fig. 8) with an o-ring (58). 
In view of this teaching, it would have been obvious to one of ordinary skill in the art to seal the treatment chamber of the device of the primary reference with an elastomeric seal, such as an o-ring, for the known and expected result of ensuring the assembled device does not leak when in use.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al.(US 4,800,163) in view of Dzekunov et al. (US 2003/0073238).
The reference of Hibi et al. has been discussed above with respect to claim 1.
While the reference of Hibi et al. discloses a first reservoir (10) in communication with the inlet (30) and a third reservoir (52) in communication with the outlet (32), claim 5 differs by reciting that the apparatus further includes a second reservoir in communication with the inlet.
The reference of Dzekunov et al. discloses that it is known in the art to provide a flow-through electroporation device with plural reservoirs (Fig. 12) provided in fluid communication with the inlet of the treatment chamber.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the inlet of the reference of Hibi et al. with an additional reservoir for the known and expected result of providing a means recognized in the art for removing the air from the chamber and cleaning the chamber prior to use (¶[0240]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hibi et al.(US 4,800,163) in view of Dzekunov et al. (US 2003/0073238) taken further in view of Frenen et al.(US 2005/0040044).
The combination of the references of Hibi et al. and Dzekunov et al. has been discussed above with respect to claim 5.
While the structure encompassed by the combination of the references of Hibi et al. and Dzekunov et al. would include a reservoir with a medium for providing the electroporation component, the references are silent as to the specific conductivity of the medium provided in the reservoir.
The reference of Frenen et al. discloses that when conducting electroporation, it is known to provide a medium with a conductivity of 300 microsiemens/cm (¶[0032]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to employ a medium with a conductivity as suggested by Frenen et al. for the known and expected result of providing an art recognized medium when performing an electroporation process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Walters et al.(WO 00/60065) is cited as prior art which pertains to a cell treatment device that include a vent port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB